 1 Martha G. Bronitsky, SBN 127583
   Chapter 13 Standing Trustee
 2 Leo G. Spanos, SBN 261837, Staff Attorney
   Nima Ghazvini, SBN 254758, Staff Attorney
 3 PO Box 5004
   Hayward,CA 94540
 4 (510) 266 - 5580
   (510) 266 - 5589
 5 13trustee@oak13.com
                                    UNITED STATES BANKRUPTCY COURT
 6                                  NORTHERN DISTRICT OF CALIFORNIA
                                            OAKLAND DIVISION
 7

 8
     In re
 9                                                        Chapter 13 Case No. 18-42193-RLE13

10       Lauren J Massa-Lochridge

11                                                        JOINT PREHEARING STATEMENT FOR
                                                          TRUSTEE'S OBJECTION TO CONFIRMATION
12                                                        AND MOTION TO DISMISS
                                     debtor(s)
13

14
                                                          HEARING DATE:            January 15, 2019
15                                                        HEARING TIME:             1:30 pm
                                                          LOCATION:                Courtroom 201
16

17

18 Martha G Bronitsky, Chapter 13 Trustee met and conferred with Nathan Borris on January 03 , 2019.

19 Remaining issues:

20 Mr. Borris stated that time had run on the objection to the IRS claim but he has communicated with the IRS

21 and they were to amend the claim. He is reluctant to take the default of the IRS due to the partial

22 government shutdown because he wants to include the correct numbers in the plan. He also will be

23 communicating with Scientific America about their Proof of Claim that was not the numbers the Debtor

24 expected. The Debtor is not current with her plan payments and has to provide proof of on-going payments

25 to Scientific America.

26 Date: January 04, 2019                                           /s/ Martha G. Bronitsky
                                                                    Signature of Martha G. Bronitsky
27
                                                                    Standing Chapter 13 Trustee
28
Case: 18-42193        Doc# 69       Filed: 01/04/19     Entered: 01/04/19 15:35:02            Page 1 of 2
 1 In re
           Lauren J Massa-Lochridge                  Chapter 13 Case No. 18-42193-RLE13
 2                            debtor(s)
 3
                                      CERTIFICATE OF SERVICE
 4
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the
 5 debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives and the
   registered agent for the creditor by depositing it in the United States mail with first class
 6 postage attached thereto.

 7   I declare under penalty of perjury under the laws of the State of California that the foregoing is
     true and correct.
 8

 9
     Lauren J Massa-Lochridge                      Nathan D Borris Atty
10   1601 Beverly Pl                               1380 A Street
     Berkeley,CA 94707                             Hayward,CA 94541
11
     (Debtor(s))                                   (Counsel for Debtor)
12

13                                                 /s/ Martha ivania Silva
     Date: 1/4/2019
                                                   Martha ivania Silva
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 18-42193       Doc# 69     Filed: 01/04/19     Entered: 01/04/19 15:35:02        Page 2 of 2
